DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4, 6 – 8, 14 and 18
Cancelled: Claims 2, 3 and 19 
Added: None
Therefore Claims 1, 4 – 18 and 20 are now pending.

Response to Arguments
Applicant’s arguments filed 02/05/2021, with respect to Claims 1, 4 – 18 and 20 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter in each of the independent claims, therefore the application is now in condition for an allowance. 

Allowable Subject Matter
Claims 1, 4 – 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claim 1: “acquiring display image data and creating a corresponding display image layer: and reporting a processing request of the display image layer to a message queue of a main thread of the display device, and sequentially processing the processing requests in the message queue of the main thread so as to display a corresponding image on the display screen: wherein the step of enabling the auxiliary processing thread in response to the processing request of the mouse cursor layer to process the processing request of the mouse cursor layer so as to display the corresponding mouse cursor on the display screen comprises: loading a mouse cursor module, and enabling the auxiliary processing thread: storing source data of the mouse cursor layer corresponding to the mouse event in a memory, processing the source data of the mouse cursor layer, and storing processed data of the mouse cursor layer in the memory; and
performing a first image display control operation to read the processed data of the mouse cursor layer stored in the memory so as to display the corresponding mouse cursor on the display screen.”

Claim 18: “a second image display control module, connected to the processor;
wherein the graphics engine further creates a processing request of a display image layer according to display image data received by the display device, and reports the processing request of the display image layer to a message queue of a main thread of the processor; the processor further sequentially processes data of the display image layer according to the processing request in the message queue of the main thread thereof and stores the processed data of the display image layer in the memory; and wherein the second image display control module sequentially reads the data of the display image layer stored in the memory so as to display a corresponding image on the display screen; and
wherein the first image display control module and the second image display control module are mutually independent.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625